UNITED STATES DEPARTMENT OF EDUCATION

September 28, 2015
Dear Colleague:
The United States Department of Education (Department) is dedicated to helping every student,
regardless of his or her background, receive an excellent education. Supporting high-quality public
schools, including public charter schools, is essential to achieving our mission. Public charter schools
now educate almost three million students,1 and show promise in doing so.2 As with all public schools
receiving Federal funds, strong fiscal monitoring and oversight of public charter schools is critical to
ensuring that charter schools have appropriate internal controls regarding use of Federal funds. When
paired with comprehensive State accountability systems, this monitoring and oversight will help public
charter schools provide an excellent education to an increased number of students across the United
States.
We write today to remind SEAs of your role in helping to ensure that Federal funds accessed by public
charter schools are used for intended, appropriate purposes. We also remind SEAs that the Department
serves as an important resource to help with this important task.
As public schools, charter schools are eligible to receive assistance from a wide range of Federal
education programs. For example, under the Elementary and Secondary Education Act of 1965, as
amended (ESEA), eligible charter schools may apply for funds under Titles I and III (the latter assisting
students who are English learners). Similarly, eligible charter schools are entitled to receive formula grant
funds under Part B of the Individuals with Disabilities Education Act (IDEA) to assist in providing a free
appropriate public education (FAPE) to eligible students with disabilities. Additionally, the Department
provides support specifically targeted to charter schools through its Charter Schools Program (CSP),
which has invested over $1 billion since 2009 in grants to SEAs, charter management organizations
(CMOs), and charter school operators to support new and substantially expanding charter schools. 3
Although many charter schools are managed effectively and demonstrate promising results, the
Department’s Office of Inspector General’s (OIG’s) recent semiannual reports to Congress
(http://www2.ed.gov/about/offices/list/oig/sarpages.html) have identified examples of conflicts of interest

1 Since 1999, the number of charter schools operating in the United States has quadrupled from 1,500 to 6,700, often with

the support of Federal funds. “The State of the Charter School Movement,” Bellwether Education Partners, Sept. 2015
2 Recent studies show that charter schools in urban areas have produced strong results for students in need. For example,
a 2015 study by the Center for Research on Education Outcomes found that urban charter students receive the equivalent
of roughly 40 days of additional learning per year in math and 28 additional days of learning per year in reading.
3 SEAs that provide Federal education funds to charter schools bear primary responsibility for ensuring that those funds
are spent in accordance with program requirements and that program objectives are met. Additional information
regarding Title I and charter schools is available at: http://www.ed.gov/policy/elsec/guid/cschools/cguidedec2000.pdf
(allocations of Federal funds to new and significantly expanded charter schools); and at:
http://www2.ed.gov/programs/titleiparta/charterschlallocationreq.pdf (applying the Title I hold harmless provisions to
new and significantly expanded charter school LEAs).

between charter schools and their management organizations, and examples of charter schools with
problematic fiscal and management practices. We recognize that it can be challenging for SEAs to
exercise appropriate oversight with the rapidly growing number of charter schools and their relationships
with authorized public chartering agencies (“authorizers”), nonprofit CMOs, and for-profit educational
management organizations (EMOs), especially given the relative autonomy of public charter schools. The
relationships with EMOs, which do not receive Federal funds directly (as they, unlike CMOs, are forprofit entities), can pose particular challenges in monitoring and oversight. As with other public schools,
however, SEAs should take steps to monitor and help correct poor management practices in charter
schools.
Suggested areas where States may play a helpful role are listed below:
Operational Oversight: Operational oversight of charter schools receiving Federal funds should include
regular independent audits which are filed with the respective authorizer and SEA, as well as review of
charter school governing boards for conflicts of interest, related party transactions, and appropriate
segregation of duties, to ensure that CMOs and EMOs provide effective and efficient management
services to charter schools at a reasonable cost.
CMO/EMO Relationship Transparency: The relationship of charter schools to management organizations
(especially EMOs and other organizations that provide fee-generating management services to charter
schools) requires effective oversight to ensure that charter schools provide the best quality services and
benefits to their students. By increasing transparency and oversight regarding these relationships, and
ensuring that appropriate corrective actions are taken when conflicts of interest arise, States can help
ensure that charter schools use their public funds—including Federal funds—properly.
Strong Authorizing Practices: Effective monitoring of charter authorizers is critical for both reducing
poor management practices and increasing the number of high-quality charter schools operating across
the United States. Some States have developed promising approaches to meet this challenge. For
example, several States have amended their charter school laws to help improve authorizing practices.
These States have strengthened authorizing practices by imposing sanctions or revoking chartering
authority of authorizers that fail to meet certain requirements in their performance contracts, requiring
current authorizers to go through State evaluations to be renewed as authorizers, and/or requiring
authorizers to produce annual public reports on the performance of their public charter schools.4 As the
charter school sector grows, States can play an important role in holding authorizers accountable and
ensuring that they authorize charter schools that demonstrate both operational and academic quality.
In addition, across all of these grant-making programs, charter schools have civil rights responsibilities
pursuant to Federal civil rights laws. SEAs have, as a matter of Federal law, an obligation to ensure that
any charter school to which it provides a charter, money (regardless of whether they are Federal or State
funds), or other significant assistance, is not discriminating on the basis of race, color, national origin,
sex, or disability. States can designate other agencies -- in addition to SEAs and charter school authorizers
-- to take, investigate, and resolve complaints of discrimination by charter schools. For more information
regarding civil rights responsibilities in this area, see the Department’s Office for Civil Rights’ Dear
4 Lin, Margaret, “Holding Public Charter Schools Accountable.” May 2015, National Alliance for Public Charter Schools and

National Association of Charter School Authorizers.

Colleague Letter concerning the applicability of Federal civil rights laws to charter schools, available at:
http://www.ed.gov/ocr/letters/colleague-201405-charter.pdf.
Support from the Department
Going forward, the Department will work with the Office of Management and Budget (OMB) and OIG to
revise the government-wide guidance provided to auditors in OMB’s annual “Compliance Supplement,”
as it relates to Federal education program funds received by charter schools. This revised guidance will
help ensure that the single, organization-wide audits of State and local agencies provide a deeper review
of State and local oversight of charter schools and their management practices, especially as they relate to
Federal program funds. OMB provides this guidance to auditors who perform audits of State and local
entities and educational institutions (those with $750,000 or more in Federal expenditures in a fiscal year)
under the Single Audit Act. The Compliance Supplement helps auditors review how SEAs, local
agencies, and educational institutions fulfill their roles and responsibilities with respect to the
administration of Federal education programs. Enhancing the Compliance Supplement with respect to
Federal funds awarded to charter schools will help the auditors review whether appropriate controls are in
place and how well charter schools administer Federal program funds.
The Department’s program offices also are available to help States as they oversee and monitor the use of
Federal funds by charter schools:
The Office of State Support: As part of a regular performance review cycle, the Department’s Office of
State Support, within the Office of Elementary and Secondary Education, plans to assess and monitor
SEAs’ current procedures and protocols to ensure that SEAs and charter schools follow applicable laws
and regulations when administering Federal education programs. They can also provide guidance and
technical assistance in these areas as well.
The Office of Innovation and Improvement (OII): OII provides monitoring, guidance and technical
assistance in a number of areas related to charter schools and CSP grant administration, some of which is
attached in Appendix A. For the fiscal year 2015 CSP SEA grant competition, OII also established
priorities designed to provide incentives for SEAs to take steps to ensure high-quality monitoring and
authorizing practices.
The Office of Special Education and Rehabilitative Services (OSERS): For States with charter schools that
are considered to be local educational agencies (LEAs) and receive funding under IDEA, we encourage
the SEA’s State Director of Special Education and other special education officials in the State, in
addition to monitoring, to contact and maintain communication with charter school representatives. These
officials can provide information and assistance regarding a specific State’s policies and procedures in
implementing IDEA requirements for charter schools. Additionally, OSERS provides monitoring,
guidance, and technical assistance on these matters as they relate to the administration of IDEA.
Finally, in Appendix A, we list several additional resources for States, and specifically SEAs, to consult
as they consider improvements to their monitoring and oversight procedures for charter schools. We also
strongly encourage States, local authorities, and authorizers to share their promising or best practices in
this area with the Department so that we can help disseminate these practices to other States, authorizers,

and charter school operators. Please let us know if you have further questions on these matters or need
further technical assistance.
As with all public schools, it is important that States and the Department take steps to assist charter
schools in providing high-quality educational services to students and to ensure the proper and efficient
use of Federal education funds. These steps include, but are not limited to, monitoring charter schools’
use of such funds and including charter schools in State accountability systems. Working together, we can
ensure that Federal funds supporting charter schools are used for their intended purposes—helping
students succeed.

Sincerely,

/s/

/s/

Nadya Chinoy Dabby
Assistant Deputy Secretary
for Innovation and Improvement

Ann Whalen
Senior Advisor to the Secretary Delegated the
Duties of Assistant Secretary
for Elementary and Secondary Education

/s/
Michael Yudin
Assistant Secretary
for Special Education and Rehabilitative Services

APPENDIX A
BEST PRACTICES RESOURCES5
(1) Principles and Standards for Quality Charter School Authorizing:
http://www.qualitycharters.org/for-authorizers/principles-and-standards/
(2) Charter School Accountability:
http://www.publiccharters.org/publications/charter-school-accountability/
(3) Holding Public Charter School Authorizers Accountable:
http://www.publiccharters.org/publications/authorizer-accountability/
(4) Office of Innovation and Improvement Resources, as provided by the National Charter
School Resource Center:
SEA Data Management
Tools for Risk-Based
Monitoring

www.charterschoolcenter.org/webinar/sea-webinarfive-data-management-tools-risk-based-monitoring

Charter School Closure

www.charterschoolcenter.org/webinar/seawebinar-three-charter-school-closure

Measuring Authorizer
Quality

www.charterschoolcenter.org/webinar/sea-webinartwo-measuring-authorizer-quality

SEA Financial
Management and Fiscal
Controls

www.charterschoolcenter.org/webinar/sea-webinarone-financial-management-and-fiscal-controls

Virtual Schools
Accountability

www.charterschoolcenter.org/webinar/seacommunity-practice-virtual-schools-accountability

Performance Frameworks

www.charterschoolcenter.org/webinar/seacommunity-practice-performance-frameworks

5 We present a listing of these resources for your convenience. This list does not represent an official

endorsement of these documents or statements made therein. Rather, these are offered as possible starting
places for SEAs and others as they work to improve charter school accountability and oversight.

